NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-0870-13T3
COMMITTEE OF PETITIONERS FOR
THE REPEAL OF ORDINANCE NUMBER
522 (2013) OF THE BOROUGH OF
WEST WILDWOOD,                            APPROVED FOR PUBLICATION

     Plaintiff-Respondent,                       May 15, 2014

v.                                          APPELLATE DIVISION


DONNA L. FREDERICK, ACTING
MUNICIPAL CLERK OF THE BOROUGH
OF WEST WILDWOOD, and THE BOROUGH
OF WEST WILDWOOD,

     Defendants-Appellants.
_______________________________

         Argued March 19, 2014 - Decided May 15, 2014

         Before     Judges   Sapp-Peterson,      Lihotz    and
         Maven.1

         On appeal from the Superior Court of New
         Jersey, Law Division, Cape May County,
         Docket No. L-338-13.

         Andrew J. Cafiero argued the cause for
         appellants     (Cafiero    and   Balliette,
         attorneys;   Mr.   Cafiero and William   J.
         Kaufmann, on the brief).

         Paul J. Baldini         argued    the    cause    for
         respondent.

     The opinion of the court was delivered by

LIHOTZ, J.A.D.

1
  Judge Maven did not participate in oral argument.              She joins
the opinion with counsel's consent. R. 2:13-2(b)
    In      May     2013,     defendant       the     Borough      of    West       Wildwood

(Borough) passed an ordinance authorizing the issuance of bonds

to finance various capital improvements.                      Following publication

of the ordinance, plaintiff, the Committee of Petitioners for

the Repeal of Ordinance No. 522 (2013) of the Borough of West

Wildwood,     sought        repeal    of      the    ordinance         via    referendum.

Petitioning        Borough      voters,          plaintiff        procured         sixty-two

signatures    and     submitted       the    petition        to   defendant        Donna    L.

Frederick, Acting Municipal Clerk of the Borough.                                  Frederick

rejected the petition, identifying specific notarial defects and

explaining        plaintiff    failed       to      comply    with      the     applicable

statute, which mandated names and addresses of five committee

members be affixed to the petition when circulated.                                Plaintiff

resubmitted         the      petition        after        correcting          the      noted

deficiencies;       however,     Frederick          again    returned        the    petition

stating the corrections were insufficient to cure the defects.

    Plaintiff filed a complaint in lieu of prerogative writs,

demanding    presentation        of     the       referendum      to    voters       in    the

November 2013 election.               Following a hearing, Judge Julio L.

Mendez    entered     judgment       directing       the     Borough     to     place      the

question challenging the ordinance on the 2013 general election

ballot.    The Borough's request to stay the order was granted.

    On      appeal,       Frederick         and     the     Borough      (collectively,

defendants) challenge the Law Division's consideration of the


                                             2                                      A-0870-13T3
plaintiff's        complaint,      arguing       the     protest      was    untimely.

Alternatively, defendants challenge the judge's findings on two

issues:      first, that plaintiff was not required to affix the

names and addresses of five members on the petition prior to its

circulation;       and    second,       that    Frederick's     rejection        of    the

petition     on    the   basis    of    notarial       errors   was    arbitrary      and

capricious.        We are not persuaded and affirm concluding a voter

protest of a bond ordinance is governed by the procedures set

forth in the Home Rule Act N.J.S.A. 40:49-27, which does not

require      listing     the    Committee       of   Petitioners       found    in    the

referendum provisions governing ordinance challenges, other than

those for capital improvement indebtedness, in a municipality

formed under the Walsh Act, N.J.S.A. 40:74-5.

                                           I.

      On May 3, 2013, the Borough introduced and passed Bond

Ordinance No. 522 (2013) (ordinance).                   The ordinance authorized

issuance of $470,250 in bonds to finance the cost of various

capital improvements, including acquisition of a police sport

utility vehicle, backhoe loader, street sweeper and skid steer;

purchases for firefighters such as turn-out gear, flood valves,

a   hydric    hose     press,    plasma    cutter      and   repairs    to     the    fire

house;    purchase       of    office    equipment;      purchase      of    computers,

software, and technology equipment for the Police Department;

purchase      of   office      furniture       for   offices    in     Borough       Hall;


                                           3                                    A-0870-13T3
replacement or upgrade of a fueling station; and acquisition of

equipment for the Public Works Department.

     The ordinance was published in The Press of Atlantic City

on May 9, 2013.    Thereafter, at a specially advertised May 20,

2013 public meeting, the Borough passed the ordinance on its

second and final reading.

     Plaintiff is comprised of five Borough registered voters:

Anna M. Santora, Gerard P. McNamara, Frederick J. Schweikert,

Herbert C. Frederick, and Anthony J. Santora.        The petition

expressed it was drawn in compliance with N.J.S.A. 40:74-5, and

contained the names and addresses of four of the five members,

omitting Anthony J. Santora.2   Plaintiff's members circulated the

petition seeking to repeal the ordinance or place a referendum

before the voters in the upcoming election.    Plaintiff gathered

sixty-two resident signatures, which exceeded fifteen percent of

the votes cast in the preceding general election.3       Plaintiff

then filed the    notarized petition with Frederick on June 7,

2013.



2
     Plaintiff actually submitted eight copies of the petition,
each containing a varying number of voters' signatures.     For
convenience we refer to documents by using the singular,
petition.
3
     Enclosed with the petition was a statement from Cape May
County reflecting the Borough's electorate cast two hundred and
thirty-two votes in the prior general assembly election.


                                 4                        A-0870-13T3
      By   letter   dated   June   15,   2013,   Frederick     rejected   the

petition, listing several deficiencies.             First, she noted the

petition was "defective because the petition d[id] not have the

required number of Members of the Committee of Petitioners as

per N.J.S.A. 40:74-5."       Second, the notarized month on two of

the forms was illegible.       Third, one form reflected a notarized

date of May 6, 2013, which was prior to the final adoption date

of the ordinance.      Frederick explained because "the [p]etition

was fatally flawed from the onset, . . . [it would] not be

forwarded to the Board of Commissioners pursuant to N.J.S.A.

40:74-5."

      In response, plaintiff amended the petition.               Anthony J.

Santora's name was added below the names and addresses of the

other four members.     Also, the notary, who executed the original

attestation,    corrected    the   erroneous     date,   striking   a     line

through the incorrect "May 6, 2013" and replacing it with "June

6, 2013," the date voters signed the petition.            The notary also

crossed out the illegible months and replaced them with "June,"

adding her initials to these changes.            The amended petition was

resubmitted on June 19, 2013.

      Frederick found the amended petition defective and returned

it to plaintiff on June 25, 2013.            She explained the amended

petition was merely the original petition, modified in a manner

she   found   unacceptable    because    N.J.S.A.    40:74-5    required     a


                                     5                              A-0870-13T3
petition to identify five committee members prior to gathering

voters' signatures.           Frederick concluded the mere addition of

the fifth petitioner, after voters had executed the petition,

was   insufficient.           Further,    Frederick       took       issue    with     the

correction    of     the    notarized    dates,    but    did        not    explain    the

purported irregularity.

      On July 19, 2013, plaintiff filed an order to show cause

and a verified complaint in lieu of prerogative writs demanding

"judgment against the Borough and . . . Frederick[,] compelling

the   suspension      of    [the     ordinance]    and    presentation         of     said

[o]rdinance     to    the    voters"     along    with    compensatory         damages,

punitive   damages,        attorney's    fees     and    such    other       relief    the

court deemed just and appropriate.                 Judge Mendez presided over

the evidentiary hearing held on the return date of the order to

show cause.     Frederick and Anthony J. Santora testified.                         Judge

Mendez requested the parties submit briefs and scheduled the

matter for final argument on September 27, 2013.

      Despite      the     pending    legal   challenge         to    the    petition's

rejection, Elaine Crowley, the Borough's Acting Chief Financial

Officer, prepared a "Certificate of Down Payment" and Frederick

prepared a "Clerk's Certificate" attesting to the ordinance's

adoption and the denial of plaintiff's protests.                            These forms

were submitted to bond counsel.               On July 26, 2013, the Borough

secured and issued bond anticipation notes and Crowley executed


                                          6                                     A-0870-13T3
a "Certificate of Determination and Award," selling the notes to

Oppenheimer & Company, Philadelphia.                    The same day, Oppenheimer

wired funds to the Borough's savings account.

      In a written opinion, Judge Mendez considered plaintiff's

complaint.         He    first    determined         relaxation     of     the   statutory

twenty-day     period       to     file    a       protest    to    an     ordinance     was

necessary, in the interests of justice.                       Reviewing whether the

petition     was    valid,       Judge    Mendez      concluded     the     petition,     as

corrected, should have been accepted.                    He directed Frederick and

the   Cape    May       County    Board    of       Elections      to    make    necessary

arrangements to place a referendum question on the November 2013

general election ballot.             The judge memorialized his decision in

a   contemporaneous        order     filed      October      3,    2013.        Defendants'

appeal followed.          The order was stayed pending our review.


                                            II.

      On     appeal,      defendants       challenge         the    court's      decision,

arguing:      plaintiff's protest of the ordinance was untimely and

its complaint should have been dismissed; the trial judge failed

to harmonize the referendum requirements of the Walsh Act and

erroneously relied on the provisions of the Home Rule Act; and

the court erred in finding Frederick's rejection of the petition

was arbitrary and capricious.




                                               7                                   A-0870-13T3
      As a general rule in non-jury actions, we reverse a trial

court's conclusions that are based on factual findings so wholly

unsupportable as to result in a denial of justice.                         Rova Farms

Resort, Inc. v. Investors Ins. Co., 65 N.J. 474, 483-84 (1974).

See   also   R.   1:7-4;    Pressler        &     Verniero,    Current     N.J.    Court

Rules, comment 2 on R. 1:7-4 (2014).                        However, we afford no

special deference to a trial judge's "interpretation of the law

and the legal consequences that flow from established facts,"

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995), which are subject to our plenary review.                         Dep't of

Envtl.   Prot.    v.   Kafil,       395    N.J.    Super.     597,   601   (App.   Div.

2007).

                                            A.

      Determining the validity of a petition seeking referendum

of the proposed bond ordinance, as well as a citizen's right to

do so, requires review of statutes governing referenda.                       We will

examine these statutory provisions below.                      Suffice it to say,

each requires any request for referendum must be filed within

twenty days from the date of publication, after final passage of

the challenged ordinance.                 Further, Rule 4:69-6(b)(11), which

governs actions in lieu of prerogative writs, (including any

challenge    to    review       a    municipal        resolution      or    ordinance

authorizing the issuance of notes or bonds) requires a complaint

be filed within twenty days from the date of the publication


                                            8                                 A-0870-13T3
following final passage of the ordinance.                            Upon the expiration

of this twenty-day period, consideration of a challenge to a

bond ordinance is generally barred.                      N.J.S.A. 40A:2-49.

       Here, the second and final reading of the ordinance was

held    on   May    20,   2013,       with        publication        on    May     23,    2013.

Plaintiff filed its petition with Frederick fifteen days later.

Frederick rejected the petition on June 15, 2013.                                The amended

petition was resubmitted on June 19, 2013.                           It too was rejected

and    Frederick     declared        the    ordinance         operative,         pursuant    to

N.J.S.A.     40:49-27(b),            as     of       June     25,     2013,       triggering

commencement of the twenty-day period for protest.                            See R. 4:69-

6(b)(11) (disallowing a complaint in lieu of prerogative writs

to    challenge     a   bond    ordinance            filed    more    than       twenty   days

following      publication                after       final         passage).       However,

plaintiff's prerogative writs complaint was not filed until July

19, 2013.

       The   trial      court   determined            the     "interests      of    justice"

required     enlargement        of    the         time     period     to   challenge        the

ordinance,     as       permitted          by       Rule     4:69-6(c),       because       the

referendum concerned "important legal questions of great public

interest."         Judge Mendez found it compelling that more than

twenty-seven percent of the total voters participating in the

last general election had executed the petition.                           Also, he found

the Borough would not be unduly prejudiced as it was on notice


                                                9                                    A-0870-13T3
plaintiff intended to challenge the ordinance within the twenty-

day    period.      Moreover,         the   delay,       in    part,    resulted     from

confusion    regarding         the    propriety      of       procedural      provisions

relied upon by Frederick and competing authorities regulating

correction of notarial errors.                   Most important, Judge Mendez

concluded the delay in filing was very brief and should not

stand in the way of the voters' right to decide a critical

financial issue.        Consequently, he concluded the complaint would

not be time-barred and must be considered.

       Defendants      argue    the    judge     erred    because      the    twenty-day

time bar must be strictly construed.                 We reject this contention.

Such an interpretation would render inoperative the provisions

of Rule 4:69-6(c), which specifically allows the expansion of

the twenty-day period when the interests of justice require such

a result.    See Schack v. Trimble, 28 N.J. 40, 48 (1958) (stating

Rule 4:69-6(c) "is merely an attempt to restate in the form of a

generalized standard, decisional exceptions which had already

been engrafted upon the rule").

       Relaxation depends on "considerations of fairness," Borough

of    Princeton   v.    Bd.    of     Chosen     Freeholders      of    the    Cnty.   of

Mercer, 169 N.J. 135, 156 (2001), after taking into account "all

relevant    equitable      considerations          under       the     circumstances."

Pressler & Verniero, supra, comment 7.3 on R. 4:69-6(c).                               As

Judge Mendez identified, "cases involving . . . important public


                                            10                                  A-0870-13T3
rather than private interests[,] which require adjudication or

clarification"         certainly   provide         the    equitable    considerations

for such an exception.             Brunetti v. New Milford, 68 N.J. 576,

586 (1975).           See also Thornton v. Ridgewood, 17 N.J. 499, 511

(1955) (finding laches should not be applied to a taxpayer suing

on   behalf      of    a   municipality       to       prevent     alleged   misuse      of

municipal funds, particularly where municipal contract at issue

was executory at the time of suit); Newark Morning Ledger Co. v.

N.J. Sports & Exposition Auth., 423 N.J. Super. 140, 158 (App.

Div.   2011)     (finding      enlargement        of     forty-five-day      statute    of

limitations under the Open Public Records Act, N.J.S.A. 47:1A-1

to -13, appropriate, "coincident with the provisions of Rule

4:69-6(c)").

       Here, the delay was merely four days and plaintiff "cannot

be   said   to    have     slumbered    on    its      rights."       Hopewell    Valley

Citizens' Group, Inc. v. Berwind Prop. Group Dev. Co., 204 N.J.

569, 585 (2011).           Further, prejudice to the Borough was minimal

or non-existent.           Plaintiff expressed its "inten[t] to exercise

[its] right to challenge [the] ordinance," by filing a petition

of protest putting the Borough on notice.                        Indeed, plaintiff's

complaint      was     filed   before     the      bond     sale    was   effectuated,

stripping the Borough of a claim of reliance on the period of

repose.     See, e.g., Jersey City Educ. Assoc. v. City of Jersey

City, 316 N.J. Super. 245, 251-52 (App. Div. 1998), certif.


                                             11                                  A-0870-13T3
denied, 158 N.J. 71 (1999) ("The approval of a municipal bond

ordinance and the complexities            of preparing for the sale of

municipal bonds must have the benefit of the repose arising from

a statutory time-bar on continued litigation.").

    Finally, the matter raised an important public question of

the mandated procedure for voters to exercise their rights to

seek referendum and repeal of a significant expenditure of hard-

earned   taxpayer       dollars,     which     would   incur    long-term

indebtedness.       Judge Mendez correctly considered all facts and

circumstances, including the length of the delay, plaintiff's

diligence, the urgency of the proposed bond expenditures and the

right of voters in this "relatively small borough" "to have a

say" in this government decision affecting "a relatively large

and important portion of the [Borough's] budget[.]"            See In re

Petition for Referendum on City of Trenton Ordinance 09-02, 201

N.J. 349, 353 (2010) ("[Referenda] is an exercise in democracy

that profoundly affects the relationship between the citizens

and their government by affording the people the last word if

they choose to take a stand against the wisdom of an ordinance

that the government has enacted."); In re City of Margate City,

424 N.J. Super. 242, 251 (App. Div. 2012) ("A court should be

especially reluctant to restrictively construe a statute that

establishes     a   right   to   a   public    referendum   regarding   an

ordinance authorizing the incurring of an indebtedness.").              The


                                     12                          A-0870-13T3
determination         allowing    consideration          of    plaintiff's     complaint

was not an abuse of discretion.

                                              B.

       "The New Jersey Constitution does not contain a referendum

clause     permitting         voters     to        directly     challenge      state       or

municipal legislative enactments."                    In re Ordinance 04-75, 192

N.J.    446,    459    n.7     (2007).        A     voter's     right    to    do     so   is

statutory.       The controversy at hand examines the provisions of

two     statutes,       which     defendants         identify      as    containing          a

perceived incongruity in the procedural requirements necessary

for presentation of referendum to voters.                         Suggesting this is

"an    issue    of    first     impression,"         defendants     assert     the     trial

court erred by failing to harmonize N.J.S.A. 40:74-5 of the

Walsh    Act    and    N.J.S.A.    40:49-27         of   the    Home    Rule   Act.         To

provide    necessary          context,    we        first      detail   the    statutory

provisions.

       The Borough is incorporated under the Commission Form of

Government Law, more commonly known as the Walsh Act, N.J.S.A.

40:70-1 to 40:76-27.            Under the Walsh Act citizens can challenge

an ordinance requesting its repeal or seeking a referendum, as

follows:

               If within 20 days after the final passage of
               an ordinance, except . . . ordinances
               authorizing an improvement or the incurring
               of an indebtedness, . . . a petition signed
               by electors of the municipality equal in


                                              13                                    A-0870-13T3
             number to at least 15% of the entire vote
             cast at the last preceding general election
             at which members of the General Assembly
             were elected protesting against the passage
             of such ordinance, be presented to the
             board, it shall thereupon be suspended from
             going into operation and the board of
             commissioners shall reconsider the ordinance
             within 20 days of the presentation of the
             petition to the board. If the ordinance is
             not entirely repealed, the board shall
             submit it . . . to the vote of the electors
             of the municipality. . . . An ordinance so
             submitted shall not become operative unless
             a majority of the qualified electors voting
             on the ordinance shall vote in favor
             thereof.

             The names and addresses of five voters,
             designated   as   the    Committee  of  the
             Petitioners,  shall   be   included  in the
             petition.

             [N.J.S.A. 40:74-5.]

       Also implicated in this appeal are provisions of the Home

Rule    Act.        "The   Home   Rule    Act,   which   applies   to     every

municipality in the State regardless of the form of government

under which it operates, was enacted in 1917.             L. 1917, c. 152."

Margate City, supra, 424 N.J. Super. at 245.             The Home Rule Act

establishes     a    right   to   a   public     referendum   regarding     any

ordinance authorizing the incurring of indebtedness.                N.J.S.A.

40:49-27.4     This provision states in pertinent part:



4
     We further note N.J.S.A. 40:49-9 addresses a right to a
public referendum with respect to any ordinance authorizing
improvements.


                                         14                         A-0870-13T3
         Any ordinance authorizing the incurring of
         any   indebtedness,    except   for   current
         expenses, shall become operative 20 days
         after the publication thereof after its
         final passage, unless within those 20 days a
         protest   against  the   incurring  of   such
         indebtedness shall be filed in the office of
         the municipal clerk, by a petition signed by
         registered voters of the municipality equal
         in number to at least 15% of the number of
         votes cast in the municipality at the most
         recent general election at which members of
         the General Assembly were elected, in which
         case such ordinance shall remain inoperative
         until a proposition for the ratification
         thereof shall be adopted, at an election to
         be held for that purpose, by a majority of
         the qualified voters of the municipality
         voting on the proposition[.]

         [Ibid.]

    As set forth above, plaintiff's petition identified it was

prepared pursuant to N.J.S.A. 40:74-5 of the Walsh Act; however,

the original document included only four names and addresses of

voters, "designated as the Committee of the Petitioners," rather

than the statute's compulsory five.       Judge Mendez determined the

designation of five members was unnecessary because the protest

challenged   an       ordinance   authorizing    capital        improvement

indebtedness,     a   subject   specifically   excluded    by    challenges

pursuant to N.J.S.A. 40:74-5 of the Walsh Act.            In addition, he

relied on N.J.S.A. 40:49-27 of the Home Rule Act, which contains

no requirement to identify the petitioners who are rallying a

protest of a municipal indebtedness ordinance.




                                    15                             A-0870-13T3
       Defendants       argue      Judge    Mendez       erred       in        concluding     a

petition      for   referendum        of        an    indebtedness         ordinance        was

governed      solely    by   the    Home    Rule       Act,   with    no       Committee     of

Petitioners requirement.             They assert the referendum provisions

of the Walsh Act and the Home Rule Act must be read in pari

materia, such that a petition for referendum under the Home Rule

Act    must     also    comply      with        the     Committee         of     Petitioners

requirement in N.J.S.A. 40:74-5 when submitted to the Clerk of a

Walsh Act municipality.            We are not persuaded.

       The "overriding objective in determining the meaning of a

statute is to 'effectuate the legislative intent in light of the

language used and the objects sought to be achieved.'"                                McCann

v. Clerk of Jersey City, 167 N.J. 311, 320 (2001) (quoting State

v. Hoffman, 149 N.J. 564, 578 (1997)).                        "It is a cardinal rule

of statutory construction that full effect should be given, if

possible, to every word of a statute."                         Id. at 321 (internal

quotation marks and citation omitted).                    While statutory language

"'is   the     surest    indicator         of    the    Legislature's            intent[,]'"

Lipkowitz v. Hamilton Surgery Ctr., LLC, 415 N.J. Super. 29, 35

(App. Div. 2010) (quoting Alan J. Cornblatt, P.A. v. Barow, 153

N.J. 218, 231 (1998)), it is also incumbent that we "harmonize

the individual sections and read the statute in the way that is

most consistent with the overall legislative intent."                               Fiore v.

Consol. Freightways, 140 N.J. 452, 466 (1995).


                                            16                                      A-0870-13T3
       Importantly, "[t]he referendum provision in the Home Rule

Act is . . . useful and important, and [the courts] have an

obligation          to    promote,      where        appropriate,          its     beneficial

effects."          Retz v. Saddle Brook, 69 N.J. 563, 571 (1976).                              In

the context presented here,

                  [a] court should be especially reluctant to
                  restrictively    construe   a    statute    that
                  establishes a right to a public referendum
                  regarding   an   ordinance    authorizing    the
                  incurring of an indebtedness.           The New
                  Jersey Constitution recognizes that there is
                  a   particularly   strong   need   for    public
                  participation, in the form of a referendum,
                  in    a   legislative    decision    to    incur
                  indebtedness.

                  [Margate    City,    supra,      424   N.J.       Super.       at
                  251.]

       This       court    recently     examined       whether      the     Home      Rule   Act

applied to a Walsh Act municipality when voters filed a petition

for    a    public       referendum    challenging        an    ordinance         authorizing

municipal         indebtedness.         See     Margate       City,    supra,         424    N.J.

Super. at 246.            In Margate City, we examined both statutes and

determined the referendum provision of the Walsh Act, N.J.S.A.

40:74-5,          specifically        excludes       "ordinances           authorizing        an

improvement or the incurring of an indebtedness," while the Home

Rule       Act,    N.J.S.A.    40:49-27,        is    directed       to    repealing         "any

ordinance          authorizing        the    incurring         of     an    indebtedness."

Margate City, supra, 424 N.J. Super. at 246-48.                            We rejected the

trial       court's       restrictive       reading      of    N.J.S.A.          40:74-5,      as


                                              17                                       A-0870-13T3
prohibiting citizens in a Walsh Act community from exercising

the right to petition for repeal of indebtedness ordinances.

Id. at 248.      We concluded the Walsh Act provision, N.J.S.A.

40:74-5, as now constituted, was intended to codify the Supreme

Court's holding in Wethling v. Bd. of Comm'rs of the City of

Orange, 94 N.J.L. 36 (Sup. Ct. 1920), and the Home Rule Act

applied to Walsh Act communities.      Margate City, supra, 424 N.J.

Super. at 248.      In doing so, we concluded Wethling's holding

remained unchanged: a referendum on an ordinance authorizing the

incurring of indebtedness is governed by the Home Rule Act,

N.J.S.A. 40:49-27.    Id. at 246, 248 (citing Wethling, supra, 94

N.J.L. at 38-39).    We held:

         the evident intent of the 1937 revision [to
         N.J.S.A.   40:74-5]   was  to   preserve the
         applicability    of   the   Home    Rule Act
         requirements for obtaining a referendum
         regarding   an   ordinance   authorizing the
         incurring of an indebtedness rather than to
         completely abolish the right of [Walsh Act]
         municipal residents to petition for a public
         referendum regarding such ordinances.

         [Id. at 250.]

    Although   Margate   City   did   not    specifically    examine   the

procedural Committee of Petitioners requirement at issue here,

this court concluded the Legislature was aware of the statutes

it adopted and well-understood the provisions for referendum in

the two statutes were not identical.        Id. at 246-50.




                                 18                              A-0870-13T3
       Here, Judge Mendez closely examined the language of the

Home    Rule     Act    and    rejected          defendants'         argument     that        the

omission of the Committee of Petitioners requirement was a mere

legislative oversight.              Contrary to defendants' suggestion, we

find no error in Judge Mendez's conclusion that the statutory

distinctions were purposeful.

       The Home Rule Act is restricted to indebtedness challenges

and includes precise procedures particularly suited to the type

of bond ordinance being protested.                          The Home Rule Act favors

taxpayers, because they must bear the financial burden of bond

ordinances       long   after      the    municipal          officials    who     agreed       to

incur   debt     have   departed         public        office.       As   noted    by    Judge

Mendez, if the Legislature intended to add the Committee of

Petitioners       requirement        to     the         Home     Rule     Act     referendum

procedures added in 1986, it could have done so.

       It   is    firmly      established            that    "'[t]he      Legislature          is

presumed to know the law.'"                David v. Gov't Emps. Ins. Co., 360

N.J. Super. 127, 143 (App. Div.), certif. denied, 178 N.J. 251

(2003).     Certainly, the Legislature is conversant with its own

enactments,       particularly           when    a      statute      is   considered          for

amendment.         Therefore,        the        Home     Rule     Act's    absence       of     a

requirement to identify a five-member Committee of Petitioners

when    protesting      a   bond    ordinance          was     not   an   accident      or    an

oversight.        To the contrary, the Home Rule Act's exclusion of


                                                19                                   A-0870-13T3
the Committee of Petitioners requirement for a public referendum

challenging a municipality's decision to incur long-term debt

was decisive and in keeping with "the public policy favoring

voter     participation       in     a       legislative       decision     to      incur

indebtedness."        Margate City, supra, 424 N.J. Super. at 251.

Indeed,      this    view     aligns         with    the     State   Constitution's

recognition of a "strong need for public participation, in the

form    of   a   referendum,       in    a    legislative       decision    to      incur

indebtedness."       Ibid.      See also N.J. Const. art. 8, § 2, ¶ 3

(setting forth the Debt Limitation Clause, which provides any

statute authorizing state indebtedness "shall [not] take effect

until it has been submitted to the people at a general election

and approved by a majority of the legally qualified voters of

the State voting thereon").

       Following    our     review      of   the    relevant    provisions       of    the

Walsh Act and the Home Rule Act, we conclude the referendum

procedures contained in the Home Rule Act, governing challenges

to indebtedness ordinances do not require listing petitioners.

Therefore, we reject defendants' challenge essentially for the

reasons set forth in Judge Mendez's written opinion.

       Having determined plaintiff fulfilled the requirements of

N.J.S.A. 40:49-27(a) to -27(c), the petition should have been

accepted.        Further,     the        ordinance         should    have    remained




                                             20                                  A-0870-13T3
inoperative       until    ratified        or    repealed       at    the     next     general

election.       N.J.S.A. 40:49-27.

                                              C.

      Defendants'        last     argument       seeks      reversal     of      the    finding

that Frederick arbitrarily and capriciously rejected plaintiff's

petition    for       notarial     defects.           Although       Frederick         properly

identified       the    notary     errors       in    the     petition      as     originally

submitted and informed plaintiff of the deficiencies, she did

not     inform     plaintiffs       how     to        address    the        defects.          In

particular,       Frederick       did   not        instruct     plaintiffs          that     the

corrections required execution of a new notarial act affixed on

a newly prepared document.              She did not explain plaintiff would

again    need    to     acquire    signatures          from    voters       supporting       the

petition.        Further,        Frederick's         subsequent       rejection         of   the

corrected petition also made no mention of the basis of her

objection        to      the      notary's           corrections,        exhibiting            an

unreasonable       exercise        of   her        discretional       authority.             See

D'Ascensio v. Benjamin, 142 N.J. Super. 52, 55 (App. Div.) ("In

the   absence      of     such    statutory          direction,      a   clerk         has   the

discretionary power to adopt any rational means of performing

his   [or   her]       duty,     subject    to       judicial    review       to    determine

whether he [or she] has abused his [or her] discretion and acted

in an arbitrary manner."), certif. denied, 71 N.J. 526 (1976).




                                              21                                       A-0870-13T3
      Defendants        argue     Frederick       reasonably      supported        her

decision to reject the petition by relying on a provision of the

New     Jersey      Notary    Handbook,       Chapter    8—Prohibited    Acts      and

Penalties, which states in pertinent part:

              The New Jersey Notary Section lists these
              prohibitions for notaries:

              1.     You   may   not   pre-date  a   notarial
                     certificate to a date earlier than the
                     date   on    which   the   corresponding
                     document was executed.

                     . . . .

              13.    A notary should not amend a notarial
                     certificate after the notarization is
                     complete.    If the notary fails to
                     complete the notarial certificate with
                     all the elements required by law while
                     the person is present, the certificate
                     should not be changed later.  Instead,
                     a new notarial act with a new notarial
                     certificate is necessary.5

Plaintiff, on the other hand, identified information supplied by

the National Notary Association stating that when a notary errs

in "completing certificate wording, the best way to correct the

error    is   to    line     through   the    mistake,    write   in   the   correct

information, and initial and date the correction so that anyone




5
     New Jersey Notary Handbook (Am. Soc'y of Notaries, 11th ed.
1999-2012).



                                             22                              A-0870-13T3
receiving the document knows who corrected the certificate and

when."6

      Judge Mendez found fault with Frederick's handling of this

issue stating, "if a clerk desires an amendment to comply with a

specific    guidance     manual    to    the       exclusion          of   other    guidance

materials, she or he must communicate this desire to the voters

at the time of rejection."          We agree.

      Contrary     to    defendants'         assertions,           Frederick        did       not

provide    plaintiff     guidance       or    direction          on    how   and    why       she

believed    correction     of   the     identified             deficiencies        should      be

achieved.     She merely noted the defects without further comment.

In   rejecting     the   corrected       petition,             Frederick     provided          no

specificity as to the problem with the notarial amendments; she

summarily    explained     that     "the          subsequent          correcting        of    the

notarized dates by the notary [was] also flawed."                             Frederick's

unexplained rejection was an arbitrary and capricious exercise

of   her    authority,     which      impeded            the    Borough      voters          from

exercising     a    fundamental       right         of     participation           in     their

governance.        After all, "the 'right of referendum' should be

liberally     construed    to     further          'the        legislative     policy          of


6
     Notary Bulletin, Nat'l Notary Ass'n, http://www. national
notary.org/bulletin/best_practices/quiz_answers/corrections.html
(June 1, 2011).




                                             23                                      A-0870-13T3
encouraging     citizen   interest        and   participation   in      local

government.'"     In re Ordinance 04-75, supra, 192 N.J. at 455

(quoting Menendez v. City of Union City, 211 N.J. Super. 169,

172 (App. Div. 1986)).

    Following our review, we affirm the October 3, 2013 order

substantially for the reasons set forth by Judge Mendez in his

written opinion.     R. 2:11-3(e)(1)(A).         The imposed stay of the

order is vacated.

    Affirmed.




                                     24                              A-0870-13T3